      Case 7:17-cr-01140 Document 110 Filed on 11/18/19 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                November 18, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 7:17-CR-1140-1
                                             §
OMAR ESPERICUETA                             §


                          ORDER RESETTING SENTENCING

       IT IS HEREBY ORDERED that this matter (previously set for November 21, 2019) is

hereby reset for sentencing on May 19, 2020, at 9:00 a.m. in the 9th Floor Courtroom, United

States District Court, 1701 W. Business Highway 83, McAllen, Texas.

       SO ORDERED this 18th day of November, 2019, at McAllen, Texas.


                                              ___________________________________
                                              Randy Crane
                                              United States District Judge




1/1
